DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12, 15-20 are pending.

Election/Restrictions
Applicant’s election of claims 1-12, 15-20 in the reply filed on 04/13/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13, 14, 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/13/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 8, 11, 16, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richard [GB 2222255A].
As to Claim 1. Richard discloses An automotive glazing having an exterior face and an inner face comprising 
at least one sensor, transducer 10, [fig. 1, 2], for detecting an impact and/or discriminating a breakage/non breakage on the glazing, [page 2, 3rd paragraph, page 3, last paragraph] and 
generating a signal representative of said impact, [page 2, 3rd paragraph], the sensor being connected to an electrical connector, [fig. 1, 2] illustrating wire connectors, to provide external access to the signal generated by the at least one sensor, [page 4, last paragraph – page 5, 1st paragraph], 
wherein the sensor is reusable, [page 3, last paragraph] transducer attached with a tape.
Richard fails to explicitly disclose that the sensor is mounted on the inner face of said glazing.
Richard, in [page 8, 5th paragraph], teaches that the sensor will be visible from the exterior implying that the sensor is mounted on the inner surface of the mirror.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Richard to mount the sensor on the inner surface of the mirror to avoid physical damage to the sensor from outside elements.

As to Claim 2. Richard discloses The automotive glazing according to claim 1, wherein the glazing comprises multiple sensors for detecting and locating the impact and/or discriminating the breakage/non breakage on the glazing and generating the signal representative of said impact, [page 7, paragraph 5] sensors.

As to Claim 3. Richard discloses The automotive glazing according to claim 1, wherein the at least one sensor for detecting or detecting and locating the impact is a sensor measuring a vibration and/or acoustic signature of the glazing, [page 2, paragraph 3].

As to Claim 4. Richard discloses The automotive glazing according to claim 1, wherein the at least one sensor is chosen amongst an accelerometer, a microphone, and a piezo electric sensor, [page 2, paragraph 3].

As to Claim 7. Richard discloses The automotive glazing according to claim 1, wherein the at least one sensor is fixed to the glazing on the inner face by a double sided adhesive tape or pressure sensitive double sided tape, [page 3, paragraph 6].  

As to Claim 8. Richard discloses The automotive glazing according to claim 1, wherein the at least one sensor is removable from the glazing and reusable on another glazing, [page 3, last paragraph] transducer attached with a tape.

As to Claim 11. Richard discloses The automotive glazing according to claim 1, wherein the glazing is a laminated glazing on which the at least one sensor is mounted on an inner sheet on its inner face, [page 7, 3rd paragraph].  

As to Claim 16. Richard discloses The automotive glazing according to claim 1, wherein the at least one sensor a piezo electric sensor, [page 2, paragraph 3].  

Claim 19. Richard discloses The automotive glazing according to claim 1, wherein the at least one sensor is fixed to the glazing on the inner face by a repositionable double sided tape, [page 3, last paragraph] transducer attached with a double sided tape.

As to Claim 20. Richard discloses The automotive glazing according to claim 18, wherein the multisensors device is removable from the glazing and reusable on another glazing, [page 3, last paragraph] transducer attached with a tape.

Claims 5, 6, 9, 10, 12, 15, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richard in view of Schmalbuch et al. [Schmalbuch, US 20150371167].
As to Claim 5. Richard fails to disclose The automotive glazing according to claim 1, wherein the at least one sensor mounted and mechanically fixed to a printed circuit board (PCB) to form a monosensor device.
Schmalbuch teaches a glass pane having a sensor assembly S made on a printed circuit board with at least one sensor integrated on, [0089].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Richard with that of Schmalbuch for allowing the circuit to be used with a variety of platforms.

As to Claim 6. Richard fails to disclose The automotive glazing according to claim 2 wherein the multiple sensors are aligned on a long and thin PCB to form a thin multisensors device.

It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Richard with that of Schmalbuch for allowing the circuit to be used with a variety of platforms.

As to Claim 9. Richard discloses The automotive glazing according to claim 1, wherein the at least one sensor is mounted on an edge of the glazing.  
Schmalbuch teaches a glass pane having a sensor assembly S made on a printed circuit board with at least one sensor integrated on, [0089]; wherein the sensor is mounted on the edge of a glass pane, [0078].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Richard with that of Schmalbuch so that the sensor can be protected and hidden.

As to Claim 10. Richard fails to disclose The automotive glazing according to claim 1, wherein the at least one sensor is protected by a cover box.  
Schmalbuch teaches a glass pane having a sensor assembly S made on a printed circuit board with at least one sensor integrated on, [0089]; wherein the sensor is dispensed with a housing, [0061].


As to Claim 12. Richard fails to disclose The automotive glazing according to claim 18, wherein the glazing comprises multiple multisensors devices.  
Schmalbuch teaches a glass pane having a sensor assembly S made on a printed circuit board with at least one sensor integrated on, [0089]; wherein the assembly can have a plurality of sensors and the glass pane can also have multiple sensor assemblies, [0056].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Richard with that of Schmalbuch for allowing the circuit to be used with a variety of platforms.

As to Claim 15. Richard discloses A re-usable monosensor device for detecting an impact and discriminating a breakage/non breakage on an automotive glazing, [page 2, 3rd paragraph, page 3, last paragraph], and/or for detecting and locating an impact and/or discriminating a breakage/non breakage on the glazing, and generating a signal representative of the said impact, [page 2, 3rd paragraph] according to claim 1, the sensor device being connected to an electrical connector, [fig. 1, 2] illustrating wire connectors, to provide external access to the signal generated by the at least one sensor, [page 4, last paragraph – page 5, 1st paragraph].
Richard fails to explicitly disclose that the sensor device is monosensor.

It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Richard with that of Schmalbuch for allowing the circuit to be used with a variety of platforms.

As to Claim 17. Richard discloses The automotive glazing according to claim 2, wherein the multiple sensors are mounted and mechanically fixed to a printed circuit board (PCB) to form a multisensors device. 
Schmalbuch teaches a glass pane having a sensor assembly S made on a printed circuit board with at least one sensor integrated on, [0089]; wherein the assembly can have a plurality of sensors, [0056].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Richard with that of Schmalbuch for allowing the circuit to be used with a variety of platforms.

As to Claim 18. Richard discloses The automotive glazing according to claim 2, wherein the multiple sensors are aligned on a PCB to form a multisensors device.  
Hall teaches a system that uses audio sensors to detect the breakage of windows, [0121]; wherein a sensor can be implemented in a thin profile laminated printed circuit board to be integrated in a variety of platforms, [0118]; wherein sensors can be integrated onto the circuit board, [0120].
.

Response to Arguments
Applicant's arguments filed 04/13/2021 have been fully considered but they are not persuasive. 
Argument 1: Richard only teaches that the sensor is attached with a tape. Richard does not provide any indication or suggestion that the transducer is a reusable sensor.
Response 1: The claimed invention in claim 1 does not have any limitation restricting the limitation “reusable” further restricting it as to how the sensor is determined to be “reusable”. The originally filed disclosure provides a teaches as to how the sensor is made to be reusable, as described in [Page 15, lines 19-25], “the mean to fix the sensor(s) to the glazing may be a pressure sensitive double sided tape … Thus, the multiple sensors devices 10 may be re-used in case of damage of the glazing.”. The Office Action is broadly interpreting the limitation “reusable” to mean “removable” or “not structurally integrated to the glazing” as is clearly described in the current application. Richard provides a teaching that the sensor can be attached to the glazing using “a double-sided pressure sensitive tape” as cited in the rejection of claim 1 above, the same type of tape as described in the disclosure of the current invention that makes the sensor to be “reusable”.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080.  The examiner can normally be reached on 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Benyam Haile/Primary Examiner, Art Unit 2688